DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 13 June 2019. Claims 26 - 48, 19 [49] and 50 are currently pending. The Examiner notes that claim number 19, appearing between claims 48 and 50, appears to be a typographical error, thus the Examiner will treat and renumber such claim as corresponding to claim 49. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
19 has been renumbered 49.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-	On Page 10 Paragraph [0050] Line 3 of the Specification change “pixel with the image 810 as input.” to --pixel with the image [[810]] 820 as input.--.

-	In Claim 27 Lines 1 - 2 change “wherein spreading intensity of the pixels comprises” to --wherein the spreading of the intensity of the pixels comprises--.

-	In Claim 29 Line 3 change “a region sharing a depth of the ROI,” to --a region sharing a depth [[of]] with the ROI,--.

-	In Claim 33 Lines 5 - 6 change “a region of interest (ROI);” to --a region of interest (ROI) of an image;--.

 further directs the processor to integrate--.

-	In Claim 39 Lines 8 - 9 change “nonzero elements in the PSF; and spread intensity” to--nonzero elements in the PSF; [[and]] spread intensity--.

-	In Claim 39 Line 10 change “the image to be refocused” to --the image is to be refocused--.

-	In Claim 41 Line 2 change “wherein to spread intensity of the pixels comprises to combine respective” to --wherein the spreading of the intensity of the pixels comprises combining respective--.

-	In Claim 42 Line 2 change “processor to direct the processor to integrate” to --processor further directs the processor to integrate--.

-	In Claim 46 Line 1 change “an image captured by camera,” to --an image captured by a camera,--.

-	Renumber Claim “19” (listed between claims 48 and 50) as Claim 49.

Allowable Subject Matter
Claims 25 - 50 (now renumbered 1 - 25) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. Particularly, a method of refocusing an image comprising converting a point spread function (PSF) to a gradient domain by differentiating the PSF to reduce nonzero elements, and spreading intensity of pixels of the image into a circle of confusion per the differentiated PSF to produce the image refocused to a region of interest. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCloskey U.S. Patent No. 9,652,833; which is directed towards a method of estimating and correcting a point spread function of an image and using the corrected point spread function to de-blur the image. 
Ojanen et al. U.S. Patent No. 7,499,600; which is directed towards a method of characterizing a digital imaging system including obtaining a modulation transfer function (MTF) for a region of interest by determining an edge spread function (ESF) for the region of interest, differentiating the ESF to obtain a line spread function (LSF) for the region of interest and 
Tezaur U.S. Patent No. 9,262,815; which is directed towards a method for deblurring an image by estimating a point spread function (PSF) for the image by minimizing a PSF cost function that includes regularization terms involving the gradient of the PSF and utilizing the estimated PSF to deblur the image. 
Xu U.S. Publication No. 2017/0076430 A1; which is directed towards an image processing apparatus and method for generating refocused images of different depth planes and combining the refocused images of different depth planes according to a point spread function of pixels of the multiple refocused images. 
Yitzhaky et al. U.S. Patent No. 8,249,357; which is directed towards a system and method for restoring an image degraded by isotropic blur by estimating a point spread function (PSF) of the blurred image and utilizing the estimated PSF to restore the image wherein the PSF is estimated by determining an edge spread function (ESF) of the blurred image, calculating a derivative of the ESF to obtain a line spread function (LSF) and utilizing the LSF to obtain the estimated PSF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667